ICJ_130_PedraBranca_MYS_SGP_2005-02-01_ORD_01_NA_00_EN.txt.                3




                              INTERNATIONAL COURT OF JUSTICE

   2005                                       YEAR 2005
1 February
General List
  No. 130                                   1 February 2005


                   CASE CONCERNING SOVEREIGNTY OVER
                    PEDRA BRANCA/PULAU BATU PUTEH,
                     MIDDLE ROCKS AND SOUTH LEDGE
                                     (MALAYSIA/SINGAPORE)




                                                ORDER

               Present : President SHI ; Vice-President RANJEVA ; Judges GUILLAUME,
                         KOROMA, VERESHCHETIN, PARRA-ARANGUREN, KOOIJMANS,
                         REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA,
                         TOMKA ; Registrar COUVREUR.

                   The International Court of Justice,
                 Composed as above,
                 After deliberation,
                 Having regard to Article 48 of the Statute of the Court and to
               Articles 44 and 46, paragraph 1, of the Rules of Court,
                 Having regard to the Special Agreement between the two Parties,
               which was signed at Putrajaya on 6 February 2003 and entered into force
               on 9 May 2003, date of the exchange of instruments of ratification,
                 Having regard to the Order of 1 September 2003, whereby the
               President of the Court, having regard to the provisions of Article 4,
               paragraph 2, of that Special Agreement, fixed at 25 March 2004
               and 25 January 2005, respectively, the time-limits for the filing of a
               Memorial and of a Counter-Memorial by each of the Parties ;
                 Whereas the Memorials and the Counter-Memorials of Malaysia and
               Singapore have been filed within the above time-limits ;

               4

4           PEDRA BRANCAxPULAU BATU PUTEH (ORDER 1 II 05)


  Whereas in Article 4, paragraph 2 (c), of the Special Agreement the
Parties have agreed that the written pleadings in the case should include,
in addition to the Memorials and Counter-Memorials, “a Reply
presented by each of the Parties not later than 10 months after the date
on which each has received the certified copy of the Counter-Memorial
of the other Party” ;
  Whereas in the present case there is no reason for the Court to decide
otherwise,
  Fixes 25 November 2005 as the time-limit for the filing of a Reply by
each of the Parties ; and
  Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this first day of February, two thousand
and five, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of Malaysia and the
Government of the Republic of Singapore, respectively.

                                              (Signed) SHI Jiuyong,
                                                        President.
                                          (Signed) Philippe COUVREUR,
                                                        Registrar.




5

